DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims:

- Claims 30-53 are pending.
- Claims 30-53 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “for each cell and for each data stream in this cell: determining a target metric received in a given area; determining that a rank of this data stream is a ratio of the target metric to determining that a rank of this cell is a sum of ranks of each data stream in this cell; and determining that the rank of the antenna deployment is a maximum rank of a rank of each of the cells (Claims 30 and 42 ). “The closest prior art found is as follows:
Bassiri et al. (Pub. No. US 2013/0183961 A1)- Abstract-determining a location for each antenna of the predicted number of antennas; generating an estimated received signal strength for each receiver point of the plurality of receiver points, based upon the predicted number of antennas and the location of each antenna of the predicted number of antennas; comparing the estimated received signal strength for each receiver point with the target received signal strength for the receiver point; generating a revised predicted number of antennas based upon at least one of the comparisons of target received signal strength and estimated received signal strength.
Luz et al. (Pub. No. US 2010/0166098 A1)-See ¶0018-etermining one or more of a path gain, signal attenuation, or path loss associated with each antenna of the antenna array, setting a power gain 
Balachandran et al. (Pub. No. US 2010/0067435 A1)-See ¶0006, Similarly on UL, signals received from multiple antennas can be combined to maximize signal strength, maximize SINR, detect multiple signals simultaneously through well-known algorithms such as MRC (maximum ratio combining), MMSE (minimum mean squared error), and MLSE (maximum likelihood sequence estimator).
Koo et al. (Pub. No. US 2012/0322492 A1)- See ¶0011, base station of a certain cell, which includes a plurality of distributed antennas spaced apart from one another at least a predetermined distance, comprises a transmitter configured to transmit a signal; and a processor configured to control the transmitter to transmit first information to a user equipment within the certain cell, the first information being used for specifying a first antenna used for communication with the user equipment among the plurality of distributed antennas within the certain cell and transmit second information to the user equipment, the second information being used for specifying a second antenna interfering with the user equipment among a plurality of distributed antennas within a neighboring cell of the certain cell; See ¶0042, the DAS may include various data streams for transmission per user equipment during communication with a single user/multiple users. Also, various antennas or antenna groups may be allocated to user equipments located within the cell supported by the base station in the DAS. A specific antenna or antenna group, which performs communication with a user equipment, may be defined depending on the location of the corresponding user equipment located within the cell. Alternatively, 
None of these references, taken alone or in any reasonable combination, teach the claims as recited, "for each cell and for each data stream in this cell: determining a target metric received in a given area; determining that a rank of this data stream is a ratio of the target metric to determining that a rank of this cell is a sum of ranks of each data stream in this cell; and determining that the rank of the antenna deployment is a maximum rank of a rank of each of the cells“ (claims 30 and 42) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Tejis Daya/Primary Examiner, Art Unit 2472